Opinion by
Mr. Justice McCollum,
Although Henry F. Price died in WestChester, Pa., his domicile was in Brooklyn, New York: Price v. Price, 156 Pa. 617. At the date of the paper alleged to be his will he owned no real estate. Subsequently he bought a small farm near West Chester, of which he died seized. It is conceded that the pa*299per referred to is not a valid will in New York and that as to his personal estate the maker thereof died intestate. But it is contended that the paper is testamentary in its character and includes the real estate in Pennsylvania acquired after its execution, and that by it the appellants have interests in said real estate, the proper protection of which requires that it shall be duty probated in the county in which the same is located. The paper in question is in form a letter from Henry F. Price to his brother Charles J. Price. It expresses the desire of the former concerning the disposition at his death of the effects he may leave, and it contains “ a rough enumeration of such effects other than cash ” as he then had. The directions in it manifestly refer to the distribution or division of the writer’s personal estate. The language used by him does not fairly admit of a construction which includes land. The word “ monies ” was used in the sense of “ cash,” and the enumeration he made plainly shows what he meant by “ other effects.” It is cash and “other effects,” as defined by him, to which all his' instructions regarding distribution relate and are limited. The words “ of all my estate ” manifestly refer to and embrace only “ the effects ” previously mentioned, and are not reasonably consistent with any other interpretation. The admissible construction of them most favorable to the appellants is that, considered in connection with what precedes and what follows them, they constitute a bequest of the writer’s estate consisting of money and other effects of the nature and kind enuunerated in his letter or will. But this construction does not satisfy or accomplish the purpose of the appellants’ contention, because, as we have already seen, the words “ monies and effects ” as used in the instrument under consideration obviously include personalty only, and their meaning is not enlarged or qualified by the words “ of all my estate.” It is probable that our interpretation of the writing before us agrees with the view entertained of it by the appellants when the question whether “ it is or is not the last will of Henry F. Price ” was first in this court on their appeal. It was not then contended or suggested by them that if his domicile was in New York and the so-called will was invalid there it could be admitted to probate in Chester County Pa., on the ground that it embraces his after-acquired real estate there, and is, under our laws, a valid *300testamentary paper. If they had presented for consideration at that time the question the}r now raise it is quite likely this appeal would not have been taken.
We think the writing to which this contention relates does not comprehend the disposition of the after-acquired real estate and that, as before stated, the directions in it refer exclusively to the distribution or division of the writer’s personal effects. The presumption that he did not intend to die intestate as to any portion of his property cannot prevail against the clear import of the paper he prepared as expressive of his purpose regarding the disposition at his death of the effects he might leave. We discover nothing in it which deprives his only heir of her right, under the intestate laws, in the real estate of which he died seized.
Decree affirmed and appeal dismissed at the cost of the appellants.